                                                                              KS
Case 0:21-cr-60260-KMW Document 3 Entered on FLSD Docket 09/10/2021 Page 1 of 11


                                                                                         Sep 9, 2021
                            U N ITED STATE S D ISTRIC T C O IJR T
                            SO U TH ER N D ISTR ICT OF FL O RID A
                      21-60260-CR-WILLIAMS/VALLE
                            C ase N o.
                                       18U.S.C.j371
                                       18U.S.C.j982(a)(7)

  UN ITED STAT ES O F AM ER ICA

  V S.

  D EN ISE TR O TTA ,

                 D efendant.


                                          IN D ICTM EN T

         The Grand Jury chargesthat:

                                  G EN ER AL A LLEG A TIO N S

         Atal1tim esm aterialto thislndictm ent:

                                         M edicare Prozram

                 TheM edieareProgram (CûM edicare'')wasafederallyfhndedprogram thatprovided
  free or below-costhealth care benefits to certain individuals,prim arily thç elderly,blind,and

  disabled.ThebenefitsavailableunderM edicareweregovernedby federalstatutesandregulations.

  TheUnited StatesDepartmentofHea1th and Human Services(E11-IHS''),through itsagency,the
  Centers for M edicare and M edieaid Services (;(CM S''),oversaw and administered M edicare.
  lndividuals who received benefits tmder M edicare w ere com monly referred to as M edicre

  tGbeneficiades.''

         2.      M edicarewasaEGhealth carebenefitprogrnm ,''asdefinedby Title18,UnitedStates

  Code,Section 24(b),and aGTederalhealth careprogrnm,''asdefmedby Title42,United States
  Code,Section 1320a-7b(t).
Case 0:21-cr-60260-KMW Document 3 Entered on FLSD Docket 09/10/2021 Page 2 of 11



         3.      M edicare covered differenttypesofbenefhs,wilich were separated into different

  m ogram EGparts.'' M edicare çtpartA ''coveredhealth servicesprovided by hospitals,skilled nm sing

  facilities,hospices, and home health agenoies. M edicare GTaI'tB''w as a m edical instlrance

  program that covered,am ong other things,m edical serviees provided by physidans,medical

  clinics,laboratories,and otherqualified health care providers,such asoftice visits,m inorsurgical

  procedures,and laboratorytesting,thatwerem edically necessary and orderedby licensed medical

  doctorsorotherqualified health ca'
                                   reproviders.

                Physid ans, clirlics, and other health care providers,including laboratories,that

  provided servicestobenefkiadeswere ableto apply forandobtain aEtprovidernumber.''A health

  care providerthatreceived a M edicare providernllm ber was able to file claim s w ith M edicare to

  obtain reim bursementforserdcesprovided tobeneficiaries.

                A M edicareclaim wasrequiredtocontain certainim portantinformation,including'
                                                                                            .

  (a)thebeneficiary'snnmeandHealthlnsmanceClaim Number(içHICN'');(b)adescriptionofthe
  healthcat'
           ebenefk,item,orservic,
                                ethatwasprovidedorsuppliedtothebenetkiary;@)thebilling
  codesforthebenefit,item,orserviee;(d)thedateuponwhichthebenetit,item,orservic,
                                                                               ewas
  providedorsuppliedtothebeneficiary;and(e)thennmeoftherefeningphysicianorotherhealth
  care provider,as wellas a llnique identifying number,known either as the Urlique Physician

  ldentificationNtlmber(ç&UPlN'')orNationalProviderIdentifier(11NP1''). Theclaim form could
  be subm itted in hard copy orelectronically.

                                      C ancer G enom ic Tests

                Cancergenomic (GGCGx'')testing used DNA sequencing to detectmutations ill
  genesthatcould indicate a higherrisk of developing certain types of cancers in the future. CGx

  testing w asnota m ethod ofdiagnosing whether an individualpresently had cancer.
Case 0:21-cr-60260-KMW Document 3 Entered on FLSD Docket 09/10/2021 Page 3 of 11



                M edicare did notcoverdiagnostic testing thatwaslEnotreasonable and necessazy

  forthediagnosisortreatmentofillnessorinjuly ortoimprovethe functiorling ofamalformed
  bodymemben''Title42,UnitedStatesCode,Section 1395y(a)(1)(A).Exceptforcertainstatutory
  exceptions,M edicare did notcoverKGexaminationsperform ed fora purpose otherthan treatm ent

  ordiagnosis ofa specificillness,symptoms,complaintorinjtuy.'' Title 42,Code ofFederal
  Regulations,Section 411.15(a)(1). Among the statmory exceptionscovered by M edicarewere
  cancer screening tests such as Gtscreening mam mography, colorectal cancer screening tests,

  screeningpelvicexams,(andjprostatecancerscreeningtests.''Id.
         8.     Ifdiagnostictestingwasnecessaryforthediagnosisortreatmentofillnessorinjuly
  or to improve the functioning of a m alformed body m em ber, M edicare imposed additional

  requirementsbeforecoveringthetesting.Title42,CodeofFederalRegulations,Section410.'
                                                                                   32(a)
  provided,EW IIdiagnostic x-ray tests,diagnostic laboratory tests,and other diagnostic testsm ust

  be orderedby the physician who istreating the,beneficiary,thatis,thephysician whofurnishesa

  consultation ortreatsabeneficiary foraspecificm edicalproblem and who usestheresultsin the

  m anagem ent of the beneficialy's specitk m edical problem .'' 1d. Gç-fests not ordered by the

  physician who istreating thebeneficiary arenotreasonableand necessary.''Id

                B ecause CGx testing did notdiagnose cancer,M edicare only covered such tests in

  limited circllm stances, such as when a beneficiary had cancer and the beneficiary's treating

  physician deem ed such testing necessary forthebeneficiary'streatm entofthatcancer.M edicare

  didnotcoverCGxtestingforbenetk iarieswho didnothavecancerorlacked sym ptom sofcancer.

                     The D efendant.R elated Entities and R elevantPersons

         10.    Clio Laboratories,LLC (;&C1io Laboratories'')was a lirnited liability company
  fonned tmderthe laws ofFlolida,with a plincipalplace ofbusinessin Lawrenceville,Georgia.
Case 0:21-cr-60260-KMW Document 3 Entered on FLSD Docket 09/10/2021 Page 4 of 11



  Clio Laboratoriespurported to providediagnosticlaboratory services,including CGx testing.Clio

  Laboratorieswaserlrolled inM edicare asaprovider.

          11. PerformanceLaboratories,LLC Cperformmwe'')wasalimited liability company
  form ed lm der the law s of Oldahom a,w ith its principal place of business in O ldahom a City,

  Oklahoma. Performance purported to provide diagnostic laboratory selwices,including CGx

  testing. Perform ance w as enrolled in M edicare as a provider.

                 LazanzsServices,LLC Ctazarus'')wasalimitedliabilitycompanyfonned tmder
  the laws of Delaware,with itsprincipalplace of business located in New Orleans,Louisiana.

  Lazaruspurported to providediagnosticlaboratory services,including CGxtesting. Lazaruswas

  enrolled in M edicare as a provider.

                 AlphaM edicalConsultinglnc.(GW 1pha'')wasacorporationincoporatedtmderthe
  laws ofGeorgia,with itsprincipalplace ofbusiness located in Lawrenceville,Georgia. A lpha

  purported to provide legal, com plimw e, m arketing and operational support to laboratories,

  including Clio,Perform ance,and Lazanzs,nm ong others.

          14.    Khalid Sataty,aresidentofLawrenceville,Georgia,ownedan.
                                                                       d controlledvarious

  diagnostic laboratories, including Clio,Perform ance,Lazarus, and others, and also ow ned and

  contw lled Alpha.

                 DefendantDENISE TROTTA ,a resident ofBroward Cotmty,Florida,was an

  employee ofClio between in or around Novem ber2017 through in orarotm d M arch 2019,and

  wasaVicePresidentofAlpha between in orarotmd M arch 2019through in orazound Septem ber

  2019.

                 Company 1wasalim ited liability company formedtmderthelawsofM ississippi,

  w ith a principalplace ofbusiness located in M eridian,M ississippi. Co-conspirator 1,a resident
Case 0:21-cr-60260-KMW Document 3 Entered on FLSD Docket 09/10/2021 Page 5 of 11



  ofLauderdaleCounty,M ississippi,owned alld controlled Company 1.

                Company 2 wasalimited liabilitycom pany form ed underthelawsofFlorida,with

  aprincipalplace ofbusinesslocated in Palm B each County,Flozida. Co-conspirator2,a resident

  ofPalm Beach County,Florida,owned and controlled Com pany 2.

                                        C O UN T 1
          Conspiracy to Defraud theUnited Statesand to Pay H ealth CareK ickbacks
                                         (18U.S.C.j371)
                The GeneralAllegationssection ofthisIndictm entisre-alleged mld incorporated

  by reference asthough O lly setforth herein.

                From in oraround January 2017,and continuing through in orarotmd Septem ber
  2019,in Broward Cotmty,in the Southelm DistrictofFlorida,and elsewhere,the defendant,

                                       D ENISE TR O TTA ,

  did knowingly and willfully,thatis,with the intentto furtherthe objects ofthe conspiracy,
  combine,conspire,corlfederate,and agreewith Khalid Satary,Co-conspirator1,Co-conspirator

  2,and others known and unknown to the Grand Jury,to defraud theUnited Statesby im paidng,
                          .




  impeding, obstructing, and defeating through deceitful atld dishonest m eans, the lawful

  governm entfunctionsofHHS in itsadm inistration and oversightofM edicare;and to comm itan

  offense againstthe United States,thatis,to violate Title 42,United States Code,Section 1320a-

  7b(b)(2)(A),by knowingly and willfully offerihg and paying any remuneration,induding
  ldckbacksand bribes,directly and indirectly,overtly and covertly,in cash andin kind,toaperson

  to induce such person to refer an individualto a person for the ftlrnishing and arranging for the

  furnishing of any item and selwice for w hich paym entm ay be m ade in w hole and in partby a

  Federalhealth careprogram,thajis,M edicare.
Case 0:21-cr-60260-KMW Document 3 Entered on FLSD Docket 09/10/2021 Page 6 of 11



                                     Purpose ofthe C onspiracv

                   It w as a purpose of the conspiracy for the defendant and her co-conspirators to

  tm law fully endch them selves by:(a)soliciting,receiving;offering,and paying l
                                                                                dckbacks and
               urn for recnziting and referring M edicare benesciaries to Clio Laboratories,
  bribes in ret'

  Performance,and Lazarus;(b)submitting and causingthesubmission ofclaimstoM edicarefor
  CGx tests that Clio Laboratodes,Perform ance, and Lazarus purported to provide to those

  benetkiaries;and (c)diverting fraud proceedsfortheirpersonaluse and benefit,the use and
  benefitofothers,and to furtherthe conspiracy.

                                         M anner and M eans

         The m nnner and m eans by which the defendant and her co-conspirators sought to

  accomplishtheobjectsandpurposeoftheconspiracyincluded,nmongotherthings,thefollowing:
                   DENISE TRO TTA ,Khalid Satary,and other co-conspirators offered and paid

  kickbacks and bribesto patientrecruiters,including Co-conspirator 1,tllrough Company 1,and

  Co-conspirator2,through Company 2,and others,in exchangefortherecruitm entandreferralof

  M edicare beneficiaries to Clio Laboratories, Perfonnance, and Lazanls, know ing that Clio

  Laboratories,Perform ance,and Lazarus would billM edicare for CGx tests purportedly provided

  to the recruited beqeficiaries.

                   D EN ISE TR O TTA and other co-conspirators at A lpha created and caused to be

  created shnm contractsandotherdocllm entation,including invoices,thatdisguised theldckbacks

  and bribes as paym entsforother services,including hotlrly-based m arketing services.

                   D EN ISE TR O TTA , K halid Satary, and other co-conspirators caused Clio

  Laboratodes,Perfbrm ance,and Lazarus to subm it claim s to M edicare,for CGx tests thatw ere
               N

  induced tllrough ldckbacks and bribes. A sthe resultofthese claim s,M edicare m ade paym entsto


                                                   6
Case 0:21-cr-60260-KMW Document 3 Entered on FLSD Docket 09/10/2021 Page 7 of 11



  Clio Laboratories in the approxim ate nm ountof $16 m illion,Perform ance in the approxim ate

  nm otmtof$127m illion,arldLazanlsin theapproxim atenm ountof$5.4m illion.
                DENISE TRO TTA and otherco-conspiratorsused theproceedsofthe kickback

  schem eto benefitthem selvesand others,and to ftzrtherthe scheme.

                                             OvertA ct.

         Infurtherarlceoftheconspiracy,arldtoaccomplishitsobjectsandptupose,atleastoneco-
  conspiratorcomm itted and caused to becomm itted,intheSouthez'
                                                               n DistrictofFlozida,atleastone

  ofthefollow ing overtacts,am ong others:

                On oraboutM arch28,2019,Co-conspirator1sentan emailtoDENISE TROTTA

  attaching a W -9 tax form forCompany 1,aswellasCompany 1'sbnnking information,forthe

  ptlrposeofobtaining asham m arketing contractwith Alpha.

                On orabot!tApdl24,2019,DENISE TR OTTA forwarded afalse and âaudulent

  invoice from Co-conspirator 1to anotheremployeeofAlpha,and asked theem ployeeto GGm alce

  stlrethisinvoicegetstakencagreq0f7'Theinvoice,which waspreparedtodisguisethekickback
  paym entthatA lpha w ould be passing on to Co-conspirator 1,falsely reflected that Com pany 1

  hadperform ed 30hotlrsofwork attherateof$200 perhour,foratotalof$6,000.
                On oraboutM ay 15,2019,Co-conspirator2 obtained a DNA snm ple for a CGx

  testforM edicarebeneficiary E.M .,which wassignedby aphysician.

         4.     On oraboutM ay 29,2019,DEN ISE TR O TTA sentan em ailto Co-conspirator2,

  attaclling a contractdesigned to disguise theldckback paym entthatAlpha w ould pay Com pany 2.

  Thecontractfalsely statedthatAlphawouldpay Com pany 2$200perhourformarketingservices.
                On oraboutJtm e6,2019,K halid Satary,through A lpha,paid and caused Com pany

  1tobepaid aldckback i.
                       n theapproxim ateamountof$13,600 in exchangefortherecrtzitmentand
Case 0:21-cr-60260-KMW Document 3 Entered on FLSD Docket 09/10/2021 Page 8 of 11




  referralofM edicarebeneficiariestoClioLaboratories,Perform ance,andLazarusforCGxtesting.

                 On or aboutJtme 20,2019,Khalid Satary,through Perform ance,subm itted and

  caused to be subm itted approxim ately $26,052 in claim stoM edicareforCGx testingpurportedly

  rendered to beneficiary E.M .,ofwhich M edicarepaid approxim ately $9,735 on oraboutJuly 12,
  2019.

                 On oraboutJuly 19,2019,K halid Sataty,through Alpha,paid and caused Com pany

  2 to bepaid a kickback in the approxim ate am ountof$550,000 in exchange forthe recruitment
  and referralof M edicare beneficiaries,including E.M .,to Clio Laboratories,Perfbrm ance,and

  LazanlsforCG x testing.

          A 1lin violation ofTitle 18,U nited States Code,Section 371.

                                FO R FEITUR E A LL EG A TIO N S
                                      (18U.S.C.j982(a)(7))
                 The allegations of this Indictm ent are re-alleged and by this reference fully

  incorporated herein forthepurpose ofalleging foffeitureto theUnited Statesofcertain property

  in which thedefendant,DENISE TROTTA ,hasan interest.

                 Upon conviction ofa violation ofcriminalconspiracy to commit a violation of,

  Title 42,United States Code, Section 1320a-7b,as alleged in this Indictm ent,the defendant

  DENISE TROTTA shallforfeittotheUnitedStatesanyproperty,realorpersonal,thatconstitutes

  orisderived,directly orindirectly,from grossproceedstraceabletothecomm issionoftheoffense,

  plzrsuanttoTitle18,United StatesCode,Section982(a)(7).
                 Ifanyofthepropertysubjecttoforfeiture,asaresultofany actoromissionofthe
  defendant:

                 a. cnnnotbe located upon the exercise ofdue diligence'
                                                                      ,
                 b. hasbeen transferred örsoldto,ordeposited with,atllird party;
                 c. hasbeenplacedbeyondthejtzrisdiction ofthecourt;

                                                 8
Case 0:21-cr-60260-KMW Document 3 Entered on FLSD Docket 09/10/2021 Page 9 of 11




                  d. hasbeen substantially dim inished invalue;or
                  e. has been comm ingled with other property which cnnnotbe divided without
                     difficulty,

  the United Statesshallbe entitledto forfeitureofsubstituteproperty tmdertheprovisionsofTitle

  21,UnitedStatesCode,Section853/9.
            A1lptlisuanttoTitle18,UnitedStatesCode,Section 982(a)(1)and(a)(7),andthe
  procedlzressetforih in Title21,United StatesCode,Section 853,asincop orated by Title 18,

  UnitedStatesCode,Section982(b)(1).

                                            A TRU E BI



                                            G    ND        FOREPERSON


       .:
        '

            A N TON GON ZALEZ
  AC         G U N 1 D STA TES A TTORN EY

  JO SEPH S2BEEM STERB OER ,A CTIN G CHIEF
  CRIM m A L D IV ISION ,FM U D SECTION
  U .S.D EPA RTM EN T O F JUSTICE

  A LLAN M EDIN A ,DEPU TY CH IEF
  CRIM INA L D IV ISION ,FM U D SECTION
  U .S.D EPA RTM EN T O F JUSTICE




                                 N

  TIM OTH Y LO PE
  A SSISTAN T CH IEF
  LESLIE S.G ARTHW A ITE
  TRIA L A TTO RN EY
  CR IM IN AL D IV ISION ,FR AU D SECTION
  U .S.D EPARTM EN T OF JU STICE
 Case 0:21-cr-60260-KMW Document 3 Entered on FLSD Docket 09/10/2021 Page 10 of 11
                                              UNITED STATESDISTRICT Co IA T
                                              SO IJTHERN DISTRICT OF FL OIU DA

   W     TED STATESO F W        W CA                       CASE N O.

                                                           CERTIFICATE O F TR IAL ATTO RNEY*
   DENISE TROU A ,
                                                           Superseding Caselnformation:
                Defendant.                     /
       CourtDivision:tselectOne)                           Newdefendantts) I
                                                                           --IYes I--INo
    I--lMiami r-IKeyWest 1-
                          7-1FTL                           Numberofnewdefendants
    I--IWPB I N FTP                                        Totalnumberofcolmts
          1.1havecarefully considered theallegationsoftheindictm ent,thenum berofdefendants,thentlm berofproh ble
            witnessesand thelegalcomplexitiesofthelndictment/lnformation attachedhereto.
          2.1am awarethattheinformation suppliedonthisstatem entwillberelieduponbytheJudgesofthisCourtin
            setting theircalendarsandscheduling crim inaltrialsunderthem andateoftheSpeedyTrialAct,
            Title28 U.S.C.Section 3161.
          3.lnterpreter:(YesorNo) NO
             Listlanguageand/ordialect
          4. '
             Thiscasewilltake 7 daysforthepartiestotry.
          5.Pleasecheck appropriatecategory andtypeofoffenselistedbelow :
                (Checkonlyone)                          (Checkonlyone)
           l 0to5days               (71                  Petly             (71
           11 6to10days             Uz                   Minor     .       Eql
           111 11to20days           (7l                  Misdemeanor       ID
           IV 21to60days            E7!                  Felony            Ed
           V 61daysandover          EqI
          6.HastlziscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) No
            Ifyes:Judge                                    CaseNo.
            (Attach copyofdispositiveorder)
            Hasacomplaintbeenfiledinthismatler? (YesorNo)No
            Ifyes:M agistrateCaseN o.
            Related m iscellaneousnumbers:
            Defendantts)infederalcustodyasof
            Defendantts)instatecustodyasof
            Rule20 from theDistrictof
            Isthisapotentialdeathpenaltycase?(YesorNo) NO
          7. Doesthiscase originatefrom amatlerpending intheCentralRegion oftheU .S.Attorney'sOfficepriorto
            August9,2013(Mag.JudgeAlicia0.Valle)?(YesorNo) No
          8. Doesthiscase originatefrom amatterpending intheN othernRegionoftheU .S.Attorney'sOfficepriorto
            August8,2014(Mag.JudgeShaniekM aynm'd?(YesorNo) No
            Doesthiscase originatefrom amatterpendingintheCentralRegion oftheU .S.Attorney'
                                                                                          sOfficepriorto
            October3,2019(M ag.JudgeJaredStrauss)?(YesorNo) No


                                                                                                    *
                                                                                                   .


                                                                       TIM OTH LO E
                                                                       DOJ TrialAttorney
                                                                       CourtID No.     A550201,6
*penalt,ySheet
             ts)attachM                                                                                 REV 3/19/21
Case 0:21-cr-60260-KMW Document 3 Entered on FLSD Docket 09/10/2021 Page 11 of 11




                             U NITED STA TES D ISTRIC T C O UR T
                             SO U TH ER N DISTRIC T O F FLO R ID A


                                       PEN A LTY SH EET

  D efendant's N am e:                 DEM SE TR O TTA

  Case N o:

  Count#:

    Title 18eUnited StatesCodesSection 371

    Conspiracy to D efraud the United States and to Pay H ea1th Care K ickbacks

  *M ax P qrm lty: Five(5)vears'imprisonm ent
         -




  *Refersonlytopossibteterm ofincarceration,doesnotincludepossiblefines,restitution,
  specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
